The Larson Oil Company filed a petition for rehearing objecting to the storage charges made a first lien on the grain from the *Page 271 
date of the order authorizing the deposit of the storage receipts with the clerk of the court until the legal sale of said grain.
It is true that some statement was made in the oral argument that the grain had been sold and disposed of, but that is no part of the record, and whether there was a sale and a conversion of the grain by the elevator companies the court has not attempted to decide and does not decide, but we hold that there was a legal deposit of the warehouse receipts with the clerk of court. The affidavits for each deposit describes and names the different lien holders, the amount of the liens and the kind of grain and the number of bushels covered by each warehouse receipt and the affidavits and the orders for deposit are filed in the case and are a part of the judgment roll.
It was also stated in the oral argument, by the attorneys for the elevator companies, that they only "claimed storage during the time the grain was on deposit, after the deposit was made in court," and that, as a matter of course, is all the elevator companies would be entitled to and this they are entitled to on the record as made.
The petitioner again reiterates that there is no proof of the execution of the farm labor liens other than the instruments themselves. Carl Engle, without objection, testified as to the work performed by each claimant of labor liens. For example:
"Q. I think you have already stated that Clemens Leder performed work for 15 days? A. Yes.
"Q. Five dollars per day? A. Yes.
"Q. That work was done on the Posey farm? A. Yes.
"Q. In the combining? A. Yes.
"Q. You say you haven't paid any of that? A. No.
"Q. You still owe it? A. Yes.
"Q. That was done in the fall of 1930? A. Yes.
"Q. You also stated that Earl Sargent did some work for you. He claims he started on the 14th of April. A. I guess that is about right.
"Q. Worked until Sept. 10th, 1930, and that he earned $176.00. Is that the amount due? A. That is right.
"Q. Anything been paid? A. No.
"Q. He asked for the pay, did he? A. Yes.
              .     .     .     .     .     .     . *Page 272
"Q. Did you tell him to file a lien? A. Yes.
.     .     .     .     .     .     .
"Q. You also stated Jake Undem did some work. He claims he started the 5th of April and worked by the month at the rate of $75.00 per month until June 15th. A. Yes, that is correct.
"Q. And that he afterwards worked from June 15th to October 24th off and on, at $5.00 per day, and he claims he earned $302.25. A. That is right.
"Q. That was agreed upon between you, was it? A. Yes.
"Q. He also filed a lien at your request? A. Yes.
"Q. Any part of that been paid? A. No.
"Q. Part of the work was done in combining? A. Yes.
"Q. Part was in putting in the crops on the Posey farm? A. Yes.
"Q. He worked on all of this land, did he, more or less? A. Yes."
And continuing he testifies as to each of the claims for farm labor liens and that he could not pay for the labor because of the many other liens against the grain. The certificate of the officer before whom the liens were sworn to is evidence that the statements were made and sworn to and the uncontradicted testimony of Carl Engle supplies the necessary proof to establish the liens.
Petitioner further claims, that in holding that the lien of the Union Central Life Insurance Company and the Larson Oil Company is subject to the lien of the chattel mortgage of the Oliver Equipment Company, the court did not take into consideration that the liens filed for labor were for labor that the tenants were, under their farm contract, obligated to perform and therefore they should be deducted from the tenants' share of the crop and there is merit to this contention.
The Oliver Equipment Company's mortgage is prior in point of time and filing in the office of the register of deeds, but it only covers the interest of the tenants in the crop and according to the terms of the farm contract the tenants were obligated to do this very work for which the labor liens were filed, excepting those liens which included work in combining and for the combining they were obligated to pay for half of the combining.
The total amount of the labor liens is $776.00; of this amount $370.00 was earned in combining, leaving $406.00, exclusive of combining, to which should be added $185.00, the tenants' share for labor *Page 273 
earned in combining, amounting to $591.00. After deducting the sum of $591.00 from the tenants' share of the crop, the Oliver Equipment Company's mortgage is prior on the remaining portion of the tenants' share of the crop. As a matter of course the Larson Oil Company has a first lien on the landlord's share, but subject to the seed liens of the Union Central Life Insurance Company on the flax.
The plaintiff also filed a petition for rehearing, but the matter therein has been fully considered and decided and a rehearing is denied.
BURR, Ch. J., and NUESSLE and CHRISTIANSON, JJ., concur.